USDC IN/ND case 2:20-cv-00369-PPS-JEM document 1 filed 10/14/20 page 1 of 11


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

RICHARD A. KERLEY, individually and on            )
behalf of others similarly situated,              ) CASE NO: 2:20-cv-00369
                                                  )
              Plaintiff,                          )
                                                  ) CLASS ACTION
v.                                                )
                                                  )
THE METHODIST HOSPITALS, INC.                     ) COLLECTIVE ACTION PURSUANT
                                                  ) TO 29 U.S.C. §216(B)
              Defendant.                          )

                                       COMPLAINT

       Plaintiff Richard A. Kerley (hereinafter “Kerley”), on behalf of himself and all other

persons similarly situated, known and unknown, through his attorneys and for his

Complaint against The Methodist Hospitals, Inc. (hereinafter “Methodist”), states as

follows:

                                   NATURE OF CLAIMS

       1.     This lawsuit arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 201, et. seq., and Indiana state law for Methodist’s failure to pay Kerley and other

similarly situated employees overtime and regular wages.

       2.     Kerley pleads his FLSA claim as a collective action under Section 216(b) of

the FLSA.

       3.     Kerley, individually and on behalf of all other similarly situated employees,

by and through his counsel, also brings a class action against Methodist pursuant to the

Federal Rules of Civil Procedure Rule 23 for violation of the Indiana Wage Payment

Statute, I.C. § 22-2-5-1 et seq.
USDC IN/ND case 2:20-cv-00369-PPS-JEM document 1 filed 10/14/20 page 2 of 11


       4.     Kerley and other similarly situated persons are current and former hourly

paid employees of Methodist who were not paid for all hours worked and reported.

Specifically, Methodist maintains a practice of time shaving that causes Kerley and other

similarly situated individuals to be underpaid by at least 30 minutes each shift worked.

                                       THE PARTIES

       5.     At all relevant times hereto, Kerley resided in Lake County, Indiana.

       6.     Methodist is an Indiana corporation with its principal place of business

located at 600 Grant Street, Gary, Indiana, within this judicial district.

       7.     Kerley is employed by Methodist as a Cardiology Technician I and has

been since September 24, 2018.

       8.     At all times relevant hereto, Kerley and other similarly situated individuals

hourly paid workers were Methodist’s “employees” pursuant to the FLSA, 29 U.S.C. §

203(e)(1).

       9.     At all times relevant hereto, Methodist was the “employer” of Kerley and

other similarly situated individuals hourly paid workers, as defined by the FLSA, 29

U.S.C. § 203(d).

       10.    During the course of Kerley’s employment by Methodist, Kerley was not

exempt from the overtime wage provisions of the FLSA.

       11.    Other similarly situated employees who worked for Methodist were not

exempt from the overtime wage provisions of the FLSA.

       12.    Methodist is an “enterprise” as defined by the FLSA, 29 U.S.C. § 203(r)(1).

       13.    Methodist is an enterprise engaged in commerce or in the production of



                                               2
USDC IN/ND case 2:20-cv-00369-PPS-JEM document 1 filed 10/14/20 page 3 of 11


goods for commerce within the meaning of the FLSA, 29 U.S.C. § 203(s)(1).

        14.   Methodist’s annual gross volume of sales made or business done has

exceeded $500,000, exclusive of excise taxes, within each of the last three (3) years.

                              JURISDICTION AND VENUE

        15.   This Court has jurisdiction over Kerley’s FLSA claim, which arises under 29

U.S.C. § 216(b), pursuant to 28 U.S.C. § 1331. This Court has supplemental jurisdiction

over Kerley’s Indiana state law claims pursuant to 28 U.S.C. §1367.

        16.   Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391

because the facts and events giving rise to Kerley’s claims occurred in this judicial

district.

                               FACTUAL BACKGROUND

        17.   Kerley and other similarly situated individuals worked for Methodist as

hourly paid employees at Methodist’s hospital locations in Gary (the Northlake Campus)

and/or Merrillville (the Southlake Campus), Indiana. Kerley has worked shifts at both the

Northlake Campus and Southlake Campus within the two-year period immediately

preceding this Complaint.

        18.   Kerley, as well as all current and former hourly paid employees, are not,

and were not, compensated for all of their compensable hours worked.

        19.   Methodist’s common policy and practice requires that all hourly paid

employees, including Kerley, record their hours worked by swiping their ID Access

Control Badge in an electronic timekeeper at the time they report to work each shift and

the time they stop working each shift.



                                             3
USDC IN/ND case 2:20-cv-00369-PPS-JEM document 1 filed 10/14/20 page 4 of 11


       20.    Despite the fact that Kerley and all other similarly situated hourly paid

employees performed actual compensable work for Methodist from the time punch at the

beginning of their shift to the time punch at the end of their shift, Methodist maintained a

common practice and policy of always deducting 30 minutes from each shift worked

when calculating hours worked for the purposes of paying these employees their wages.

       21.    All hours that Kerley and other similarly situated hourly paid employees

record from the time punch at the beginning of each shift to the time punch at the end of

each shift is compensable work time under the law.

       22.    Methodist properly tracks all compensable hours worked by Kerley and all

other similarly situated hourly paid employees, but does not pay them for all these

compensable hours worked in accordance with state and federal law. Rather, Methodist

unlawfully “shaves” 30 minutes from each employee’s compensable hours worked each

shift. Methodist has no lawful basis to do so.

       23.    Because Methodist does not pay them for all recorded hours worked,

Kerley and all other similarly situated hourly paid employees, are not, and were not, paid

overtime for all hours worked over 40 in a workweek as mandated by the FLSA.

       24.    During his employment with Methodist, Kerley worked more than forty (40)

hours in one or more individual workweeks. For example, during the pay period

beginning December 8, 2019 and ending December 21, 2019, Kerley’s pay stub reflects

that he worked 73.90 regular hours and 2.20 overtime hours. As a result of Methodist’s

automatic deduction of 30 minutes per shift from Kerley’s hours worked, Methodist failed

to pay Kerley overtime wages in accordance with the FLSA.



                                             4
USDC IN/ND case 2:20-cv-00369-PPS-JEM document 1 filed 10/14/20 page 5 of 11


      25.    Methodist failed to pay Kerley overtime wages as required by the FLSA for

all hours worked in excess of forty (40) hours in individual work weeks.

      26.    During the prior three years, Methodist employed other similarly situated

hourly paid nonexempt employees who worked more than forty (40) hours during one or

more individual workweeks.

      27.    Methodist has failed to pay other similarly situated employees overtime

wages as required by the FLSA for all hours worked in excess of forty (40) hours in

individual work weeks.

      28.    Because Methodist does not pay them for all recorded hours worked,

Kerley and all other similarly situated hourly paid employees, are not, and were not, paid

all their earned wages as mandated by the Indiana Wage Payment Statute.

                  COLLECTIVE ACTION FACTUAL ALLEGATIONS

      29.    Kerley, on behalf of himself and on behalf of all other similarly situated

hourly paid employees, brings his unpaid overtime claims as a collective action pursuant

to the Fair Labor Standards Act, 29 U.S.C. et seq.

      30.    Kerley is similarly situated to other of Methodist’s hourly paid employees in

that they are all subject to Methodist’s uniform work rules, time-keeping policies, and

unlawful pay practices.

      31.    Methodist knew that Kerley and other similarly situated hourly employees

performed work that required additional wages and overtime compensation be paid.

Nonetheless, Methodist operated under a scheme, as described above, to deprive

Kerley and all other employees similarly situated of overtime compensation.



                                            5
USDC IN/ND case 2:20-cv-00369-PPS-JEM document 1 filed 10/14/20 page 6 of 11


         32.   Methodist’s failure to pay overtime compensation as required by the FLSA

results from a decision, policy and/or practice applicable to Kerley and all other similarly

situated hourly paid employees. Application of this policy or practice does not depend

on the personal circumstances of Kerley or those joining this lawsuit. Rather, the same

decision, policy and/or practice that resulted in the non-payment of overtime to Kerley

applied to all current and former hourly paid employees of Methodist. Accordingly, the

class is properly defined as:

         All current and former hourly paid nonexempt employees of Methodist who
         were employed at Methodist’s Northlake and Southlake Campuses at any
         time during the three-year period preceding the filing of the Complaint in
         this action.

         33.   Methodist knowingly, willfully, or with reckless disregard carried out its

illegal pattern or practice of failing to pay overtime compensation with respect to Kerley

and all current and former hourly paid employees.

                             CLASS ACTION ALLEGATIONS

         34.   Kerley, on behalf of himself and on behalf of all other similarly situated

hourly paid employees, brings a Class Action against Methodist pursuant to the Federal

Rules of Civil Procedure, Rule 23, for violation of the Indiana Wage Payment Statute,

I.C. § 22-2-5-1 et seq.

         35.   The claims arising under Indiana state law are properly maintainable as a

class action under Federal Rule of Civil Procedure 23.

         36.   The class action is maintainable under subsections (1), (2), and (3) of Rule

23(b).

         37.   The class (hereinafter referred to as those individuals “similarly situated” or


                                              6
USDC IN/ND case 2:20-cv-00369-PPS-JEM document 1 filed 10/14/20 page 7 of 11


“class members”) consists of:

              (i) individuals who currently are employed by Methodist or who voluntarily

separated their employment with Methodist;

              (ii) who were paid on a hourly-rate basis;

              (iii) anytime during the two year period preceding the filing of this

Complaint; and

              (iv) who were subjected to Methodist’s policy and practice of deducting 30

minutes each shift from employees’ compensable time worked when calculating wages

due the employee.

       38.    The class size is believed to be in excess of 200 employees, and thus the

class is so numerous that joinder of all members is impracticable.

       39.    Kerley will adequately represent the interests of the class members

because he is similarly situated to the class members and his claims are typical of, and

concurrent to, the claims of other class members.

       40.    There are no known conflicts of interest between Kerley and the other

class members.

       41.    The class counsel, The Law Office of Robert J. Hunt, LLC and The Wolcott

Law Firm, LLC, are qualified and able to litigate the class members’ claims.

       42.    The Law Office of Robert J. Hunt, LLC and The Wolcott Law Firm, LLC

concentrate their respective practices in employment litigation, and their attorneys are

experienced in litigating multi-plaintiff cases arising under federal and state wage and

hour laws.



                                              7
USDC IN/ND case 2:20-cv-00369-PPS-JEM document 1 filed 10/14/20 page 8 of 11


       43.    Common questions of law and fact predominate in this action because the

class members are all subject to the same decision, policy and/or practice whereby

Methodist deducted 30 minutes each shift from employee’s wages without reason, and

the legal claims of all class members are based on whether Methodist policy and

practice violates the Indiana Wage Payment Statute, I.C. § 22-2-5-1 et seq.

       44.    The class is maintainable under subsection (1) of Fed. R. Civ. P. 23(b)

because the prosecution of separate actions by individual members of the class would

create a risk of inconsistent or varying outcomes in the cases and/or outcomes for

individual litigants that would have bearing on all of the other individuals in the group.

       45.    The class action is maintainable under subsections (2) and (3) of Fed. R.

Civ. P. 23(b) because Kerley seeks injunctive relief with respect to the class as a whole,

common questions of law and fact predominate among the class members, and the

class action is superior to other available methods for the fair and efficient adjudication of

the controversy.

                 COUNT ONE: FAILURE TO PAY WAGES IN
             ACCORDANCE WITH THE FAIR LABOR STANDARDS ACT
                     (OVERTIME COLLECTIVE ACTION)

       46.    Kerley hereby incorporates by reference paragraphs 1 – 45 of this

Complaint.

       47.    During the relevant time period, Methodist has violated and is violating the

provisions of Sections 7 of the FLSA, 29 U.S.C. § 207, and 215(a)(2), by employing

employees in an enterprise engaged in commerce or in the production of goods for

commerce within the meaning of the FLSA as aforesaid, for workweeks longer than forty



                                              8
USDC IN/ND case 2:20-cv-00369-PPS-JEM document 1 filed 10/14/20 page 9 of 11


hours without compensating these employees for their employment in excess of forty

hours per week at rates no less than one and one-half the regular rates for which they

were employed. Methodist has acted willfully in failing to pay Kerley, and those

similarly situated, in accordance with the law.

                     COUNT TWO: FAILURE TO PAY WAGES IN
                  ACCORDANCE WITH INDIANA CODE §§22-2-5 et. seq.
                               (CLASS ACTION)

          48.   Kerley hereby incorporates by reference paragraphs 1 – 47 of the

Complaint.

          49.   During the relevant time period, Methodist has violated and is violating the

provisions of Indiana Code §22-2-5 et. seq. by failing to pay all wages earned by Kerley

and those similarly situated. Methodist has acted in bad faith in failing to pay Kerley, and

those similarly situated, in accordance with the law.

                                   PRAYER FOR RELIEF

          WHEREFORE, Kerley, on behalf of himself and those similarly situated, demands

judgment against Methodist in his favor and request that the Court grant the following

relief:

    a) Order Methodist to file with this Court and furnish to class counsel a list of all

          names, telephone numbers, home addresses and email addresses of all hourly

          paid employees who have worked for Methodist at its Northlake and Southlake

          Campus locations within the last three years;

    b) Authorize Kerley’s counsel to issue notice at the earliest possible time to all hourly

          paid employees who have worked for the Methodist within the last three years,



                                              9
USDC IN/ND case 2:20-cv-00369-PPS-JEM document 1 filed 10/14/20 page 10 of 11


      informing them that this action has been filed, of the nature of the action, and of

      their right to opt-in to this lawsuit if they were deprived of regular wages and

      overtime compensation, as required by the FLSA;

   c) Certify a class for Count Two;

   d) Appoint The Law Office of Robert J. Hunt, LLC and The Wolcott Law Firm, LLC as

      counsel for the Plaintiffs;

   e) An Order pursuant to Section 16(b) of the FLSA finding Methodist liable for unpaid

      back wages due to Kerley (and those who have joined in the suit) and for

      liquidated damages equal in amount to the unpaid compensation found due to

      Kerley (and those who have joined the suit);

   f) An Order pursuant to Indiana Code §22-2-5 et. seq. finding Methodist liable for all

      unpaid wages due to Kerley and class members, plus payment of liquidated

      damages;

   g) An Order awarding the costs of this action;

   h) An Order awarding reasonable attorneys’ fees;

   i) An Order preliminarily and permanently restraining Methodist from engaging in

      the aforementioned state law pay violations;

   j) A Declaration and finding by the Court that Methodist willfully violated provisions

      of the FLSA by failing to comply with the overtime requirements of the FLSA;

   k) An Order awarding pre-judgment and post-judgment interest at the highest rates

      allowed by law; and

   l) An Order granting such other and further relief as may be necessary and



                                            10
USDC IN/ND case 2:20-cv-00369-PPS-JEM document 1 filed 10/14/20 page 11 of 11


      appropriate.

                                   Respectfully submitted,

                                   s/ Robert J. Hunt
                                   Robert J. Hunt (#30686-49)
                                   Robert F. Hunt (#7889-84)
                                   THE LAW OFFICE OF ROBERT J. HUNT, LLC
                                   1905 South New Market Street, Ste 168
                                   Carmel, Indiana 46032
                                   Telephone: (317) 743-0614
                                   Facsimile: (317) 743-0615
                                   E-Mail: rob@indianawagelaw.com
                                           rfh@indianawagelaw.com

                                   s/Christopher S. Wolcott
                                   Christopher S. Wolcott (#23269-32)
                                   THE WOLCOTT LAW FIRM LLC
                                   450 East 96th Street, Suite 500
                                   Indianapolis, Indiana 46240
                                   Telephone: (317) 500-0700
                                   Facsimile: (317) 732-1196
                                   E-Mail: indybuck@hotmail.com




                                     11
